ON APPLICATION FOR REHEARING
PER CURIAM.
Counsel of plaintiffs in application for rehearing in this case has incorporated therein citation of authorities in support of his position, together with earnest and forceful argument of his own.
It is alleged that we erred in our opinion herein in holding, or apparently holding, that an insane person may be contributorily negligent to such extent as to bar recovery of damages for injuries sustained by him.
There are varied kinds and degrees of insanity. Because one is of unsound mind or of weak mind, he may be referred to as insane, yet he may have an acute sense or power of discrimination, especially in the presence of danger. No one will contend, nor did we hold, that a maniac, or one totally bereft of all ability to appreciate right from wrong, danger from safety, could legally contribute to negligence.
The deceased, Charley Johnson, the evidence clearly shows, was not, on the day *471he was killed, nor had he ever been, in such mental condition, nor had he ever experienced such mental lapses, as would render him totally void of the power to discern danger or dangerous conditions, patent to all, who could guard against them.
A rather unique situation is disclosed from the record in this case which was not touched on in our original opinion. For the light it will throw on the case, our original opinion, and our action in denying the application for rehearing, we now-brief ly go into the matter.
The petition substantially -sets forth that deceased “was of unsound mind, addicted to temporary partial insanity and when thus afflicted, was oblivious to his surroundings and totally or partially deaf, dependent upon the degree of insanity; that when killed he was (partially demented, etc., * * Defendant by its supplemental answer admits these allegations of' fact, but disclaims knowledge of such on part of its train crew. Ordinarily these averments; together with the admission of defendant, would close the question. However, plaintiff’s own testimony contradicts the allegations of the petition on this point, which shows that deceased was not totally insane nor partly deaf. We quote her testimony, given on direct examination, so far as pertinent to this issue:
“Q. Was Charley (referring to deceased) hard of hearing? He could hear all right? Was he weak-minded?
“A. Yes.
“Q. Would he have spells?
' “A. He didn’t have any spells, not that I know of.
“Q. You say he was.-weak-minded?
“A. Well, he -was kinder weak-minded.
“Q. Could he hear as good as we can?
- “A. Yes, sir.'-
“Q. When he was weak-minded could he' hear as well then as at other times?
“A. Yes, sir,; he'never had any spells.
“Q. What would he do when he was weak-minded?
“A. Nothing.
“Q. How did you know that he was weak-minded?
“A. He didn’t have as much sense as he ought to have, but he was all right. He was a good worker.
* * * * * ❖ *
“Q. How many bales of cotton did he raise the year before he died?
“A. Nine or ten bales, sometimes.”
It appears that deceased owed his landlord quite a large account, for one of his condition, and it worried him. There is evidence in the record to the effect that when killed, he was returning from a trip to see a Mr. Bonner to whom he had gone for assistance in his business affairs, as appears from the following testimony of plaintiff:
“Q. Did you know he was going to Mr. Bonner?
“A. Yes, sir.
"Q. Did he tell you what he was going up there for?
“A. He told me he was going to see about arranging his business.
“Q. He was planning on moving with ■ Mr. Bonner, wasn’t he?
“A. He must .have.”
Deceased -was no doubt not of strong mentality and when worried revealed a shortcoming in this respect not . uncommon to members of his race. His widow positively states that when these conditions prevailed his hearing was good, seemingly unimpaired. He had been - on a business mission of first importance to. him, that of arranging his old account and preparing for the coming year’s operations. Some intelligence was required to do this.
Hehearing refused.